Case 3:20-cv-02399-DMS-AHG Document 9 Filed 03/04/21 PageID.51 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF CALIFORNIA
 9
      ORLANDO GARCIA,                            Case: 3:20-cv-02399-DMS-AHG
10
                   Plaintiff,
11                                               ORDER OF DISMISSAL
         v.
12    VALLEY HO HOTELS, INC., a
      California Corporation
13
                   Defendants.
14
15
16
17            Pursuant to Fed. R. Civ. P. 41(a)(2), the entire case is hereby ordered
18   dismissed with prejudice.
19            IT IS SO ORDERED.
20
21   Dated: March 4, 2021

22                                          Hon. Dana M. Sabraw. Chief Judge
23                                          Umted StaJtes District Court

24
25
26
27
                                             1
28
                                                        Case: 3:20-cv-02399-DMS-AHG
